Citation Nr: 9924568	
Decision Date: 08/28/99    Archive Date: 09/08/99

DOCKET NO.  97-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral wrist 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been objectively shown that the right knee 
disability that was first diagnosed exactly 33 years after 
the veteran's separation from active military service is 
causally related to service.

2.  It has not been objectively shown that the bilateral 
wrist disabilities that were first diagnosed exactly 33 years 
after the veteran's separation from active military service 
are causally related to service.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a right knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for bilateral 
wrist disabilities that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be warranted, on a presumptive 
basis, when there is evidence of the manifestation any one of 
the diseases deemed by VA as chronic in nature, such as 
arthritis, to a degree of 10 percent or more within the one-
year period immediately following the veteran's separation 
from active military service, notwithstanding the lack of 
evidence of the inservice manifestation of such disease.  
See, 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

First Issue
Entitlement to service connection for a right knee 
disability:

The veteran contends that he is entitled to be service-
connected for a right knee disability that he believes had 
its onset during service.  He has acknowledged that the 
service medical records only refer to problems with his left 
knee, but has insisted in that the service medical records 
are incorrect and should have referred to the right knee, as 
that is the only knee that he remembers ever having had 
problems with.

A review of the service medical records reveals that, in 
November 1959, the veteran complained of a painful left knee 
after having hit that knee on a rock a week earlier.  It was 
noted that there was slight patellar swelling but that, 
otherwise, there was no significant abnormality ("NSA").  
Traumatic tenosynovitis was diagnosed and it is further noted 
that, according to another service medical record produced on 
the same date, X-Rays of the left knee revealed no soft 
tissue, osseous or articular abnormality.

The Board notes that no complaints, or diagnosis, of any 
right knee abnormality or disability were ever recorded 
during service, to include at the time of separation, when 
the veteran denied ever having had, or currently having, a 
tricked or locked knee and his lower extremities were 
clinically evaluated as normal.  See, in this regard, the 
reports of medical history and medical examination that were 
produced in June 1962, for pre-separation purposes.

An April 1993 private medical record reveals a medical 
consultation for neck, back, thumb and foot pain.  No 
complaints of any problems with the right knee were reflected 
in this record and the Board notes that, according to this 
report, the veteran said that he was involved in two separate 
motor vehicle accidents after service, in July 1987, and in 
February 1989, which apparently were the reason for his 
reported "longstanding complicated history of multiple 
injuries to his neck, shoulders and back."

The earliest and only competent medical evidence of a right 
knee disability in the record is contained in the report of a 
VA joints examination that was conducted in July 1995, 
exactly 33 years after the veteran's separation from active 
military service.  According to this report, the veteran said 
that, as soon as he entered the military at around the age of 
17, he was doing exercises out in a field and fell down, 
twisting his right knee, which became painful.  He continued 
to do his daily duties but had to be seen by medical 
personnel that night.  Physical therapy was tried to no 
avail, but no specific diagnosis was given at that time and 
he continued to have pain in the knee from that time on.  In 
1977, he underwent right knee surgery for a torn cartilage, 
which he related to the initial inservice accident.

The above report reveals complaints of pain only with 
activity and on weight-bearing, as well as loss of strength.  
It also reveals that, on examination, there was mild soft 
tissue swelling, no heat or erythema, a "vaguely 
ballottable" patella, normal ligament stability, normal 
flexion and extension and mild crepitus on range of motion.  
The diagnoses were listed as history of old right knee 
injury, with later surgery for history of torn ligaments, and 
probable mild traumatic degenerative joint disease (DJD) of 
the right knee.  X-Rays were ordered and their report, which 
is also dated in July 1995, reveals an unremarkable right 
knee, with no evidence of joint effusion on the lateral view, 
a well maintained joint space and no evidence of any bony 
abnormality.

At an RO hearing that was conducted in August 1997, the 
veteran restated his contention to the effect that he 
believed that the current right knee disability should be 
service-connected and said, as explained earlier in this 
decision, that the service medical records were incorrect in 
referring to his left, rather than his right, knee.  It is 
noted that he avoided any reference to the two post-service 
motor vehicle accidents referred to above, although he 
acknowledged having undergone right knee surgery in 1977.

No additional pertinent and competent evidence is of record.

The Board finds that it has not been objectively shown that 
the right knee disability that was first diagnosed exactly 33 
years after the veteran's separation from active military 
service is causally related to service.  As noted above, 
there is no evidence of any inservice injury to the right 
knee, there is an immense gap in the record of more than 30 
years between the earliest diagnosis of a right knee 
disability and the veteran's discharge and the record is 
simply devoid of competent evidence demonstrating that there 
is indeed a nexus, or causal relationship, between the 
present disability and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
right knee disability that is well grounded or capable of 
substantiation, as he has failed to submit competent evidence 
fulfilling at least the Caluza criterion of a nexus between 
the present disability and service.  This necessarily means 
that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.




Second Issue
Entitlement to service connection for bilateral wrist 
disabilities:

The veteran contends that he is entitled to be service-
connected for currently-manifested disabilities of the 
wrists, which he believes are causally related to an 
inservice incident in which he injured both wrists.

A review of the record reveals that the veteran injured his 
wrists in January 1960, reportedly after falling on the 
wrists while cleaning.  He was examined by an orthopedist at 
that time, who initially noted that there was a possible 
navicular fracture of the left wrist, as well as a fracture 
of the lower third of the right radius.  The veteran was sent 
for X-Rays, which reportedly showed only a minimal injury to 
the articular surface of the radius, as well as a 
questionable epiphyseal fracture, and no navicular injury 
apparent on the left.  A short-term (three-week) cast was 
applied to the right forearm and it was recommended that the 
left wrist be checked by X-Rays if the pain persisted.

The above incident was evidently acute in nature, since it 
resolved and left no residual disability, as reflected by the 
fact that, on separation, the veteran did not report any 
problems with either wrist, denied ever having had, or 
currently having, bone, joint or other deformity and had a 
negative ("normal") clinical evaluation of his upper 
extremities.  See, in this regard, the reports of medical 
history and medical examination of June 1962.

The acute nature of the 1960 inservice injury to both wrists 
is further accentuated by the fact that the record is devoid 
of complaints of any problems with the wrists until July 
1995, when the veteran underwent the VA joints examination 
referred to earlier in this decision.

According to the report of the above VA medical examination, 
the veteran said that, as a result of the inservice cleaning 
incident referred to above, he was in bilateral casts for 
some period of time.  He also said that his wrists were never 
the same since that accident and that the problem, which 
currently was manifested by pain and swelling, had gotten 
progressively worse over the years.  On examination, it was 
noted that the veteran's wrists were slightly warm, slightly 
swollen and mildly tender to palpation, but with no erythema.  
There were some limitations of motion in several planes and 
it was noted that the veteran refused, in a friendly manner, 
to shake hands with the examiner, as this would cause him too 
much pain.  A history of bilateral fractured wrists and 
traumatic degenerative arthritis of both wrists were listed 
as the pertinent diagnoses.

According to a VA medical record also dated in July 1995, X-
Rays of the veteran's right wrist revealed mild degenerative 
narrowing of the joint space between the thumb and the 
greater multangular bone in the wrist, with the remainder of 
the carpal bones appearing unremarkable, normal joint spaces 
and no fracture or acute abnormality seen.  Also, X-Rays of 
the veteran's left wrist revealed a moderate to severe 
degenerative change involving the articulation between the 
base of the first metacarpal and the carpal row, the presence 
of some bony ossicles and sclerosis, with the remainder of 
the carpal bones unremarkable and no other bony or joint 
abnormality detected.

At the August 1997 RO hearing, the veteran restated his 
contentions to the effect that his inservice bilateral wrist 
injuries of January 1960 should be service-connected.  He 
also said that, upon separation, he did not mention his 
problems with his wrists because he "thought it was in [his] 
records and they knew about it" and asserted that he never 
re-injured his wrists after service.  Again, it is noted that 
the veteran made no reference at all to the two post-service 
motor vehicle accidents that were mentioned in the April 1993 
private medical record referred to above, nor has he 
addressed his post-service job history, which may very well 
be relevant to the present issue.

No additional pertinent and competent evidence is of record.

The Board finds that it has not been objectively shown that 
either one of the bilateral wrist disabilities that were 
first diagnosed exactly 33 years after the veteran's 
separation from active military service is causally related 
to service.  As noted above, the veteran suffered injuries to 
both wrists during service, the injuries were mild in nature 
and apparently left no residuals, as per the reports of 
medical history and medical examination for pre-separation 
purposes of June 1962 and as per the immense gap in the 
record of more than 30 years between the earliest diagnoses 
of bilateral wrist disabilities and the veteran's discharge, 
and the record is simply devoid of competent evidence 
establishing that there is indeed the claimed nexus, or 
causal relationship, between the present disabilities of the 
wrists and service.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for 
bilateral wrist disabilities that is well grounded or capable 
of substantiation, as he has failed to submit competent 
evidence fulfilling at least the Caluza criterion of a nexus 
between the present disabilities and service.  This 
necessarily means that the Board has not acquired 
jurisdiction over the appealed claim, which has failed and 
must be denied.

Final consideration pertaining to both matters on appeal:

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted claims for service connection that 
are not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render any of the appealed claims capable of substantiation.  
Under these circumstances, VA has no further duty to assist 
him, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of the appealed claims.  See, Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).





SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION


ORDER

1.  Service connection for a right knee disability is denied.

2.  Service connection for bilateral wrist disabilities is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

